                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH DAKOTA
                                   CENTRAL DIVISION


UNITED STATES OF AMERICA,                                     3:19-CR-30047-RAL

              Plaintiff,
vs.                                                 MOTION FOR FURLOUGH TO ATTEND
                                                                COURT
ANDREA CIRCLE BEAR, a/k/a
Andrea High Bear,

              Defendant.


       COMES NOW the Defendant, Andrea Circle Bear, by and through her attorney, A. Jason

Rumpca of Riter Rogers, LLP, and respectfully moves this Court for an Order Authorizing a

Furlough to Attend Court. In support of said motion, Defendant submits the following:

       1. Defendant is currently in the custody of the United States Marshal Service, held at the

           Hughes County Jail, Pierre, South Dakota while she awaits sentencing on a federal

           charge of Maintaining a Drug Involved Premises in violation of 21 U.S.C. §§

           856(a)(1) and 856(b).

       2. Sentencing is scheduled for December 30, 2019 at 11:00 a.m.

       3. Defendant is requesting a Furlough to attend Civil Court at the Cheyenne River Sioux

           Tribal Court in Eagle Butte, South Dakota on November 20, 2019 at 9:00 a.m.

           (Mountain). The court hearing is related to her pending divorce action.

       4. Defendant is requesting a 24-hour furlough to begin at 5:00 p.m. (Central) on

           November 19, 2019, returning back to the United States Marshal Services custody at

           the to the Hughes County Jail at 5:00 p.m. (Central) on November 20, 2019.

       5. Defendant’s grandmother, Clara LeBeau, will provide transportation should the Court


                                                1
           grant the Motion for Furlough.

       6. A copy of the Notice of Civil Action has been provided to the United States

           Attorney’s Office and the United States Probation Office.

       7. The Government has no objection to this request.

       Respectfully submitted this 15th day of November, 2019.

                             RITER ROGERS, LLP

                             By: /s/ A. Jason Rumpca
                                     A. Jason Rumpca
                                     Attorney for Defendant
                                     319 S. Coteau St. – P.O. Box 280
                                     Pierre, South Dakota 57501
                                     Phone: 605-224-5825
                                     Fax: 605-224-7102
                                     j.rumpca@riterlaw.com


                                CERTIFICATE OF SERVICE

       I, A. Jason Rumpca, certify that a true and correct copy of Motion for Furlough to Attend
Court was served electronically upon the following:

Cameron Cook
U.S. Attorney’s Office
225 South Pierre Street, Suite 337
Pierre, SD 57501
cameron.cook@usdoj.gov

       Dated this 15th day of November, 2019.

                             RITER ROGERS, LLP

                             By: /s/ A. Jason Rumpca
                                     A. Jason Rumpca
                                     Attorney for Defendant




                                                2
